Citation Nr: 0524571	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  91-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the VA received a timely request to waive recovery of 
an overpayment of VA compensations benefits in the amount of 
$8,128.00.

(In a separate decision, the Board of Veterans Appeals will 
consider the issue of entitlement to an initial compensable 
rating for the residuals of surgery to remove a lipomyoma 
from the veteran's left upper arm.)


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1971 to June 1974.

In June 2001, the Committee on Waivers and Compromises (CWOC) 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, denied the veteran's request 
to waive recovery of an overpayment of VA compensation 
benefits in the amount of $8,128.00.  In so doing, the CWOC 
found that the veteran had not submitted a timely request for 
waiver.  The veteran disagreed with that decision, and this 
appeal ensued.

In December 2003, the Board of Veterans; Appeals (Board) 
found that the veteran had not filed a timely request for the 
waiver of an overpayment of VA pension benefits in the amount 
of $8,128.00.  The veteran also disagreed with that decision 
and filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court).

In March 2005, pursuant to a joint motion of the parties, the 
Court vacated the Board's decision and remanded the waiver 
issue to the Board for compliance with the instructions in 
the joint motion.  


FINDINGS OF FACT

1.  In a letter, dated November 11, 1999, the VA Debt 
Management Center (DMC) in St. Paul, Minnesota, notified the 
veteran that due to an overpayment of VA compensation 
benefits, he owed the VA $8,128.00 (debt).

2.  In its November 11, 1999, letter, the DMC notified the 
veteran of his appellate rights with respect to repayment of 
the debt.

3.  On August 22, 2000, the RO received the veteran's request 
for a waiver of recovery of the debt.  
CONCLUSION OF LAW

The VA did not receive a timely request for the waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $8128.00.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1998, the veteran was incarcerated for more than 
60 days for the commission of a felony.  At that time, he was 
receiving VA compensation benefits for multiple disabilities 
and had a combined disability rating of 40 percent.  He was 
residing in the jurisdiction of the St. Petersburg RO, and 
his compensation checks were being directly deposited to his 
bank.

When a veteran is incarcerated for 60 days for conviction of 
a felony, and he is in receipt of VA compensation benefits in 
excess of 20 percent, those benefits are reduced to a single 
10 percent rating with the remainder generally apportioned to 
any dependents.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2004).  

Despite the veteran's incarceration, he did not immediately 
report that fact to the VA or the associated change in 
address.  Consequently, the full amount of his compensation 
checks continued to be directly deposited into his bank 
account.  

On August 4, 1999, the RO learned of the veteran's 
incarceration and sent him a letter at his last reported 
address notifying him that by law his VA compensation 
benefits would be reduced.  The RO also stated that prior to 
making the adjustment, he would be given 60 days to submit 
additional evidence to show that the reduction should not be 
made.  He was advised that a delay in his response could 
create an addition overpayment in his account which he would 
be responsible to repay.  He was also informed that upon his 
release from incarceration, his benefits could be resumed.

In a letter, received on August 31, 1999, the veteran 
reported that he was incarcerated at the Zephyrhills 
Correctional Institute and reported his new address to the 
VA.

In a letter, dated October 28, 1999, the RO notified the 
veteran that it had reduced his VA compensation benefits and 
that such action had resulted in a overpayment of benefits.  
That letter was sent to his last reported address at 
Zephyrhills Correctional Institution.  The RO stated that it 
would shortly notify the veteran of the amount of the 
overpayment and give him information about repayment.  

In a letter, dated November 10, 1999, the RO again informed 
the veteran of his reduction in benefits and that upon his 
release from incarceration, his benefits could be resumed.

In a letter, dated November 11, 1999, the RO informed the 
veteran that the reduction in his benefits had resulted in an 
overpayment of $8,128.00 in his account.  He was further 
informed of his appellate rights, including his right to 
request a waiver of all or part of the debt.  He was also 
notified that his right to request a waiver only lasted for 
180 days from November 11, 1999.

On August 18, 2000, the RO received notice from the veteran 
that he had been released from prison.  He requested that his 
VA compensation benefits be reinstated.

On August 22, 2000, the RO received the veteran's request to 
waive recovery of the overpayment.  

In June 2001, the CWOC at the RO found that the veteran's 
waiver request had not been timely received and, therefore, 
denied the request.

In his appeal (VA Form 9), received in December 2001, the 
veteran questioned whether he had actually received the RO's 
letter, dated November 11, 1999.  Because of the claimed 
possibility that he had not received his mail, he requested 
that his waiver request be considered timely.  
In the appellant's brief (pages 25 - 30) to the Court, dated 
in October 2004, the veteran's representative maintains that 
the RO's November 11, 1999, letter never existed.  In this 
regard, he notes that a copy of that letter has not been 
associated with the claims folder.  The representative also 
maintains that the fact that the veteran was in prison was 
beyond the veteran's control.  Finally, the representative 
notes that while in prison, the veteran did not have 
unrestricted access to his mail.  In view of these factors, 
the representative concludes that they veteran did not 
receive proper notice of his overpayment so that he could 
file a timely response.  

By law, a request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180 day period may be extended if 
the individual requesting waiver demonstrates to the COWC 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the 180 day 
period shall be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  38 U.S.C. 
5302; 38 C.F.R. § 1.963.

A review of the evidence discloses that prior to his 
incarceration, the veteran had clearly been informed that he 
should immediately report any address changes to the VA.  
(For example, in rating actions in February 1975 and November 
1978, the RO granted the veteran's claims of entitlement to 
service connection for various disabilities.  On each 
occasion, the VA requested that the veteran notify it 
immediately of any change in his address (VA Form 21-6782 VA 
Form 21-6754)).  Despite those notices, he failed to notify 
the VA of the change in his address when he was incarcerated.  

In August 1999, shortly after learning of his incarceration, 
the RO notified the veteran that such incarceration could 
result in a reduction in his VA compensation benefits.  
Thereafter, the RO notified the veteran on multiple occasions 
that the reduction would result in an overpayment of VA 
compensation benefits which the veteran would have to repay.  
All of those letters were sent to the veteran at his last 
reported address, and there is no competent evidence, such as 
a notice of non delivery by the Post Office, that while 
incarcerated the veteran failed to receive any of his mail 
regarding the overpayment.  Even if he did not have 
unrestricted access to his mail, that is not the same as 
having no access to his mail.  

In this regard, the Board notes that immediately after his 
release from prison, the veteran requested that the RO resume 
sending him compensation at the 40 percent rate.  Such a 
request strongly suggests that while in prison, he knew that 
his benefits had been reduced and that he had to request 
resumption of the full amount of those benefits.  It is 
further evidence that while in prison, he was receiving his 
mail from the VA.  

As to receipt of the notice letter, in the absence of clear 
evidence to the contrary, government officials are presumed 
to properly discharge their official duties (i.e., the 
presumption of regularity).  See, e.g., Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  The record shows that VA had the 
veteran's correct address.  The record also shows that a VA 
official has certified that the notice letter was sent to the 
correct address.  Nothing in the record suggests that either 
VA or the Postal Service did anything irregular in handling 
the notice letter.  The veteran's allegations of non-receipt 
are not credible in view of his disingenuous statements that 
his incarceration by itself prevented him from receiving 
notice;  there is no evidence to show that as a prisoner he 
did not receive mail, and his communications with VA show 
that he, in fact, was receiving information from VA and knew 
of the changes that had been made in his compensation 
benefits during his incarceration.

Furthermore, there is no merit to the appellant's assertion 
that his incarceration constituted a circumsatance beyond his 
control that prevented him from receiving the notice letter.  
Even if his statements are accepted as true, he does not 
assert that he was denied access to mail, but instead, he 
merely asserts that he was denied unrestricted access mail. 
The record simply does not support a finding that a letter 
that was properly addressed, as was the November 11, 1999, 
letter, would fail to reach the veteran.


For these reasons, the Board concludes that the veteran 
received proper notice of the time limit for filing a request 
for waiver of recovery of his overpayment of $8,128.00.  
Additionally, the Board notes that there is no evidence of 
record that could be reasonably construed as a timely filed 
waiver request.  

Inasmuch, as the evidence does not demonstrate any mitigating 
factors, there is no legal basis to extend the 180 day time 
limit for filing a request to waive recovery of all or part 
of the overpayment of $8,128.00.  The law is dispositive of 
the issue; and, therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In arriving at this decision, the Board notes that the notice 
requirements of 38 U.S.C.A. 5103(a) do not apply to cases 
involving waiver of recovery of an overpayment of VA 
benefits.  Barger v. Principi, 16 Vet. App. 132; 138 (2002) 


ORDER

As the veteran did not timely file a request for waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $8,128.00, his appeal with respect to that issue is 
denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


